       Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION




 JEREMIAH FOSTER, as trustee of the
 STM Liquidating Trust,                                CV-18-84-GF-BMM
                           Plaintiff,
                                                       ORDER   ON  PLAINTIFF’S
       vs.                                             MOTION IN LIMINE AND
                                                       DEFENDANT’S MOTION IN
 DENNIS CONNER, an individual, and                     LIMINE.
 JOHN DOES 1−10,

                           Defendants.




      Plaintiff Jeremiah Foster (“Foster”) filed an Amended Complaint against

Defendant Dennis Conner (“Conner”) on November 1, 2019. Doc. 39. Foster

alleges several counts against Conner related to the bankruptcy of nineteen Shoot

The Moon entities (collectively, “STM”).         Id.   The Court scheduled trial for

December 7, 2020. Doc. 49. Foster filed a motion in limine asking the Court to

exclude, among other matters, evidence related to fee schedules and other

adversarial proceedings related to the STM bankruptcy. Doc. 62. Conner filed a

motion in limine asking the Court to exclude, among other matters, evidence related

to the value, appraisal, and sale of the bank property that STM transferred to Conner


                                             1
       Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 2 of 8



in August 2104. Doc. 80. The Court held a hearing on September 28, 2020.

Doc. 104.



LEGAL STANDARD.

      The Court will grant a motion in limine to exclude evidence only when the

evidence would be “inadmissible on all potential grounds.”           McDonald v.

Townsquare Media, LLC, 2014 WL 12600456, at *1 (D. Mont. 2014).



FOSTER’S MOTION IN LIMINE (DOC. 62).

      Foster seeks to bar from trial the following evidence:

      1. Any other adversarial actions commenced by Foster related to the Shoot

The Moon bankruptcy;

      2. Fees or costs paid to Plaintiff in exchange for services in his capacity as

Trustee of the Shoot The Moon Liquidating Trust;

      3. Fees or costs paid to Resolute Commercial Services in exchange for their

services;

      4. Fees or costs paid to Cotner Law Firm, LLC;

      5. The amount of money Conner has lost through investment in Shoot The

Moon entities and loans made to Shoot The Moon entities;




                                            2
           Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 3 of 8



          6.   (a) Foster’s investigation and determination of the legitimacy of the

adversary proceedings which Foster Commenced;

               (b) Assertions that the adversarial proceedings pursued by Foster were

frivolous and without merit;

               (c) Assertions that Foster is wrongfully profiteering from his own

company’s involvement in the Shoot The Moon bankruptcy and adversarial actions

Foster had brought;

               (d) Foster’s or Resolute Commercial Services’ involvement creates a

disincentive for expeditiously closing the estate; or is an incentive for creative

prosecution based on baseless and marginal claims;

               (e) That the adversarial proceeding has resulted in a bleeding of the

estate;

               (f) That Foster is the principal in Resolute Commercial Services and as

such is a disinterested party;

               (g) The assertion that Foster is self-dealing, ignoring or avoiding

conflicts of interest in his actions have the appearance of impropriety;

               (h) Foster’s proposal to hire Resolute Commercial Services as the

accountant within the Shoot The Moon bankruptcy proceeding, including the U.S.

Trustee’s position with respect to such request and subsequent procedural steps;




                                              3
       Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 4 of 8



               (i) Discussion of Foster or Resolute Commercial Services improperly

profiteering from the Shoot The Moon bankruptcy or other related adversarial

proceedings.

Doc. 62 at 2−4.

ANALYSIS

      The Court will grant a motion in limine to exclude evidence from trial only

when the evidence would be “inadmissible on all potential grounds.” McDonald,

2014 WL 12600456, at *1. Foster argues that the evidence outlined in Foster’s

motion in limine is irrelevant under Rule 402. Doc. 63 at 5. Foster argues, in the

alternative, that all the evidence outlined in Foster’s motion in limine should be

excluded under Rule 403 because it would confuse the jury and lead to unnecessary

litigation of collateral issues with no bearing on the present case. Id. at 11−12.

      Conner categorizes the evidence in Foster’s motion in limine as follows: (1)

evidence of self-dealing by Foster and Resolute Commercial Services, and (2)

evidence of Conner’s lost investments in STM. Doc. 83 at 4. Conner contends that

Foster’s claims rely heavily on the testimony of Foster’s expert witness, Nicole

Manos. Id. Manos serves as a managing director at Resolute Commercial Services.

Id. Conner contends that the payment framework between Foster, Manos, and

Resolute Commercial Services represents probative impeachment evidence to

elucidate any improper motive or bias in Manos’s testimony. Id. at 12. Conner

                                             4
       Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 5 of 8



contends that evidence of Conner’s lost investments proves necessary to Conner’s

defenses. Id. at 13. For example, Foster has to prove that Conner received more

money in the alleged preferential transfer than Conner would have received in a

hypothetical Chapter 7 proceeding. Id. A hypothetical Chapter 7 proceeding would

require calculating Conner’s pro rata share based on the amount STM owed to

Conner. Id.

      Considering the potential issues Conner raised to which the evidence may be

relevant, Foster has failed to show at this time that the evidence would be

inadmissible on all possible grounds. See McDonald, 2014 WL 12600456, at *1.

Foster’s motion in limine (Doc. 62) is denied without prejudice. Foster remains free

at trial to raise new motions to exclude this evidence. The Court will be better

positioned at trial to determine the admissibility of this evidence in relation to other

evidence presented.



CONNER’S MOTION IN LIMINE (DOC. 80).

      Conner seeks to bar from trial the following evidence:

      1. Opinions required to be disclosed by Fed. R. Civ. P. 26(a) that were not

timely and properly disclosed;

      2. Fact evidence not previously disclosed to Conner;

      3. Conner’s sale of the bank property;

                                              5
        Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 6 of 8



        4. The PMB bank appraisal by Joe Seipel;

        5. The fair market value of the bank property on August 6, 2014;

        6. Whether STM/STMXR received less than a reasonably equivalent value in

exchange for the bank property;

        7. Foster’s claim that STMXR had only $86,017.20 in cash on August 6,

2014;

        8. Foster’s claim that contingent liabilities arising from guarantees to Conner

should have been reported as accrued on the August 6, 2014 balance sheet of

STMXR;

        9. Conner is liable to the Chapter 11 Estate of Shoot The Moon, LLC, on

whose behalf Foster has sued; and,

        10. Evidence contradictory to STM III’s payments made to Conner during

the preferential period were made in the ordinary course of business or financial

affairs of STMXR and according to ordinary business terms.

Doc. 80 at 3−4.



ANALYSIS.

        The Court will grant a motion in limine to exclude evidence from trial only

when the evidence would be “inadmissible on all potential grounds.” McDonald,

2014 WL 12600456, at *1. The bulk of Conner’s arguments rely on the assertion

                                              6
        Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 7 of 8



that Foster failed to disclose the expert witnesses necessary to introduce this

evidence at trial. Doc. 81. For example, Conner contends that Foster did not disclose

expert witnesses to testify about the value of the bank property, the bank appraisal,

or STM’s financial situation on certain dates. Id.

      Foster contends that Foster has disclosed witnesses with the necessary

qualifications to give testimony on the bank sale, the bank appraisal, and STM’s

financial situation. Doc. 89. Foster cites F. R. Evid. 702 and 703. Id. Foster also

contends that Conner’s ordinary course of business defense to Foster’s preferential

transfer claim requires a fact-specific inquiry that does not mandate expert testimony

to rebut. Id. at 12.

      Conner has failed to show at this time that the evidence in Conner’s motion in

limine would be inadmissible on all possible grounds. See McDonald, 2014 WL

12600456, at *1. Conner’s motion in limine (Doc. 80) is denied without prejudice.

Conner remains free at trial to raise new motions to exclude this evidence. The Court

will be better positioned at trial to determine the admissibility of this evidence in

relation to other evidence presented.

                                         ORDER

      Accordingly, IT IS ORDERED:

1. Foster’s motion in limine (Doc. 62) is DENIED without prejudice. Foster may

renew Foster’s motion at trial.

                                             7
       Case 4:18-cv-00084-BMM Document 108 Filed 11/13/20 Page 8 of 8



2. Conner’s motion in limine (Doc. 80) is DENIED without prejudice. Conner may

renew Conner’s motion at trial.

      DATED this 13th day of November, 2020.




                                         8
